FILED
                            NOT FOR PUBLICATION                              APR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GRUMA CORPORATION,                               No. 10-16055

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01699-SRB

  v.
                                                 MEMORANDUM *
UNITED FOOD AND COMMERCIAL
WORKERS UNION, LOCAL 99,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                       Argued and Submitted March 27, 2012
                                 Tempe, Arizona

Before: McKEOWN, CLIFTON, and BYBEE, Circuit Judges.

       Gruma Corporation (“Gruma”) appeals from the district court’s grant of

summary judgment in favor of United Food and Commercial Workers, Local 99.

“[J]udicial review of an arbitration award is both limited and highly deferential.”

Sheet Metal Workers’ Int’l Ass’n Local Union No. 359 v. Madison Indus., Inc., of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Ariz., 84 F.3d 1186, 1190 (9th Cir. 1996). “If, on its face, the award represents a

plausible interpretation of the contract, judicial inquiry ceases and the award must

be enforced.” Sheet Metal Workers Int’l Ass’n, Local No. 359 v. Ariz. Mech. &

Stainless, Inc., 863 F.2d 647, 653 (9th Cir. 1988).

      The arbitrator plausibly considered “due process” to be a contractual

component of “just cause,” and therefore submitted for arbitration in accordance

with the contract. See Federated Dep’t Stores v. United Food & Commercial

Workers Union, Local 1442, 901 F.2d 1494, 1497–98 (9th Cir. 1990). Even if the

due process violation here was “technical,” as Gruma argues, “the arbitrator

derived his decision from the essence of the collective bargaining agreement.” Id.

at 1497. And to the extent there is any contradiction in the arbitrator’s reasoning,

we are not permitted to review arbitration awards at that level of specificity. See id.

at 1497 n.2. Lastly, the award was not a “substantial windfall.” The arbitrator

found that the employee’s contractual due process rights were violated by the

employer, and awarded the employee backpay to compensate for that violation.

The award was therefore nonpunitive.

      AFFIRMED.




                                           2